 



Exhibit 10.1
(VERAMARK LOGO) [l29924al2992400.gif]
February 4, 2008
Douglas F. Smith
204 Crossroads Lane
Rochester, New York 14612
Re: General Release and Special Severance Payment
Dear Mr. Smith:
This letter sets forth the terms and conditions under which Veramark will
provide special termination benefits in consideration for your releasing
Veramark from any employment related claims as set forth below.
In consideration of the releases and representations made by you in this letter
agreement, Veramark will pay you severance in an amount equal to $56,000.00
which shall be payable in one lump sum on or before the later of: (1) the first
company payroll date after the eighth day after you have signed and not revoked
this agreement, or (2) February 29, 2008. Veramark may retain FICA and other
appropriate withholding taxes from amounts due under this agreement. In
addition, Veramark will continue to pay for the standard medical insurance plan
(currently Blue Cross ForeFront) and the standard dental insurance plan offered
through Veramark until the earlier of (i) April 25, 2009, or (ii) you become
eligible for medical and dental benefits through another employer. You agree to
promptly notify Veramark if you become eligible for medical or dental benefits
through another employer. Veramark will withdraw this offer if you have not
executed this letter agreement within twenty-two days of receipt of this letter.
Your last date of employment with Veramark shall be February 8, 2008
(“Employment Termination Date”). Veramark will pay you your accrued unused
vacation pay within thirty (30) days of the Employment Termination Date. Except
as specifically provided in this Agreement, all other employee benefits shall be
discontinued as of the Employment Termination Date, and you shall not be
entitled to any other compensation, bonuses, payment for non-vacation accrued
time off or other perquisites from Veramark.
In consideration of the receipt of the above specified special benefits, you
hereby release, and agree not to sue, Veramark, or any of its principals,
officers, agents or employees, with respect to any claim, whether known or
unknown, which you have, or may have, related to your employment with Veramark
or separation from employment, including all claims for wages, holiday pay,
vacation pay, sick pay, or any other benefit; all claims of unlawful
discrimination on account of sex, race, age, disability, veteran’s status,
national origin, religion, marital status, sexual orientation, or genetic
predisposition or carrier status; all claims based upon any federal, state or
local equal employment opportunity law, including Title VII of the Civil Rights
Act of 1964, as amended, the New York State Human Rights Law, the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, the Americans With Disabilities Act of 1990, the Civil Rights
Act of 1991, and the all claims for violation of the
Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800
Westlake Office: 200 N. Westlake Blvd. ž Suite 200 ž Thousand Oaks, CA 91362 ž
Tel: 805.497.2226 ž Fax: 805.497.4157

 



--------------------------------------------------------------------------------



 



(VERAMARK LOGO) [l29924al2992400.gif]
Employee Retirement Income Security Act of 1974; all claims for violation of any
agreement or representation, express or implied, made prior to or simultaneously
with this agreement; and all claims based upon wrongful termination of
employment and similar or related claims.
You agree that the terms of this agreement are and shall remain strictly
confidential and shall not be disclosed to any other party, other than to your
attorney or other advisor, for the purposes of considering whether to sign this
agreement. You further agree not to criticize Veramark or otherwise speak of
Veramark or its principals, officers, employees or agents, in any unflattering
way to anyone, including current or former Veramark employees, and will respond
to any inquiry relating to your employment with or separation from employment by
saying only that you were treated fairly by Veramark. You also agree to keep
confidential all of Veramark’s confidential information about its business.
Provided you direct any prospective employers to contact Renee Peters, Veramark
agrees, consistent with its policy, to limit its response to confirmation of
position held, the dates of your employment, and your salary at the time of
departure. Except as may be required by law, Veramark further agrees that no
information regarding your employment will be released from your personnel file
without your express written approval and a memo to this effect will be placed
conspicuously in your file in order to prevent unapproved disclosure.
You have or will return to Veramark all company property, including keys, credit
cards, electronic devices, files (in written or computer form), etc.
You and Veramark agree that neither this letter nor the furnishing of the
consideration hereunder shall be deemed or construed at any time for any purpose
as an admission by Veramark of any liability or unlawful conduct of any kind.
By signing this agreement you expressly acknowledge and agree that: (a) you have
read and fully understand the terms of this agreement; (b) you understand that
this agreement constitutes a full, final and binding settlement of all matters
covered by this agreement and that this agreement constitutes a release of all
claims, known and unknown, which relate to your employment or separation from
employment including, without limitation, claims under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act; (c) the
payments and benefits described above are significantly more valuable than any
payments or benefits you would otherwise be entitled to receive; (d) you have
been advised to consult an attorney prior to signing this agreement; (e) you
have had adequate opportunity to request and have received all information you
need to understand this agreement and have been offered sufficient time, that
is, at least twenty-one (21) days, to consider whether to sign this agreement;
and (f) you have knowingly and voluntarily entered this agreement, without any
duress, coercion or undue influence by anyone. You agree that any revisions to
this agreement made after you first received it will not restart the 21-day
consideration period.
You and Veramark agree that this agreement, together with the Veramark
confidential information/non-competition agreement, which is incorporated into
this agreement by this
Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800
Westlake Office: 200 N. Westlake Blvd. ž Suite 200 ž Thousand Oaks, CA 91362 ž
Tel: 805.497.2226 ž Fax: 805.497.4157

 



--------------------------------------------------------------------------------



 



(VERAMARK LOGO) [l29924al2992400.gif]
reference, contains the complete agreement between you and Veramark and that
there are no other agreements or representations relating in any way to the
subject matter of this agreement.
This agreement will become effective on the seventh day after you sign it.
During the seven (7) days after you sign this agreement, you may revoke it by
giving written notice to Veramark, in which event this agreement will not go
into effect.

     
ACCEPTED AND AGREED:
  Veramark Technologies, Inc.
 
   
/s/ Douglas F. Smith
  /s/ Anthony C. Mazzullo
 
   
Douglas F. Smith
  By: Anthony C. Mazzullo
       President & CEO
 
   
Date: 2/4/2008
   

Veramark Technologies, Inc. ž www.veramark.com
Corporate: 3750 Monroe Avenue ž Pittsford, NY 14534 ž Tel: 585.381.6000 ž Fax:
585.383.6800
Westlake Office: 200 N. Westlake Blvd. ž Suite 200 ž Thousand Oaks, CA 91362 ž
Tel: 805.497.2226 ž Fax: 805.497.4157

 